Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 1 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 2 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 3 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 4 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 5 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 6 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 7 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 8 of 9
Case 18-81032   Doc 138   Filed 12/05/18 Entered 12/05/18 19:34:35   Desc Main
                           Document     Page 9 of 9
